DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 12 recites a “computer-readable storage medium” which is not defined in the claim or specification as specifically excluding, and therefore considered to encompass, subject matter such as a “signal” or “carrier wave”.  A signal or carrier wave is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory.  The examiner suggests amending the claim to recite “A non-transitory computer-readable storage medium”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0346429 to Harris et al. (“Harris”).

As to claim 1, Harris discloses a method of measuring biochemical information using color space conversion, the method comprising:  
5acquiring an image of a urine test kit equipped with a biochemical sample rod including a pad cell, the urine test kit including a plurality of colorimetric table cells (Fig. 2, elements 30a, 30b, 30c, 20a, 20b; Fig. 3, elements 22, 24, 24a-24e; Fig. 10, elements 210-218; paragraphs 50-52, wherein the test strips (22, 24) with reagent pads (24a-24e) correspond to the rod including a pad cell, and the color fields (30a, 30b, 30c) correspond to table cells, both of which at least one image is captured); 
extracting a potential color of a first color space of the plurality of colorimetric table cells and the pad cell from the image (Fig. 10, elements 234-238; paragraph 54, wherein the image of table cells (color fields) and pad cell (reagent pad) is captured/extracted in a first color space); 
extracting the potential color as a color of a color space other than the first color 10space (Fig. 10, elements 234-238; paragraph 54, wherein the image of table cells (color fields) and pad cell (reagent pad) is captured/extracted in a first color space and converted/extracted to another color space);
selecting a colorimetric table cell having a color closest to any one of a plurality of pad cells of the other color space from among a plurality of colorimetric table cells (Fig. 10, element 240; paragraph 59, wherein a distance between table cells (color fields) and pad cell (reagent pad) is calculated to determine a closest match); and 
diagnosing urine by determining a result index on the basis of a colorimetric table 15cell index having a color closest in the color space other than the first color space (Fig. 10, element 242; paragraph 59, glucose level of the urine is diagnosed by determining the color result index).

As to claim 7, Harris discloses the method of claim 1, further comprising performing white-balancing such that the image having an inconstant color distribution has a constant color value (paragraphs 55-58, wherein color shifting or white-balancing is performed by subtracting a color calibration from color calculation for each target).  

As to claim 8, Harris discloses the method of claim 7, wherein the performing of white-balancing 20comprises correcting a color variation of the image such that the image has certain color development regardless of external factors using a color constancy algorithm (paragraphs 55-58, wherein color shifting or white-balancing is performed by a color constancy algorithm that comprises subtracting a color calibration from color calculation for each target).

As to claim 10, Harris discloses the method of claim 1, wherein the first color space and the other color space includes at least one of RGB, HSV, clc2c3, l1l2l3, and Lab (paragraph 54).  

 
Fig. 9 and paragraphs 38-41).

Allowable Subject Matter
Claims 2-6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON W CARTER/Primary Examiner, Art Unit 2665